7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wesley Lionel MAYO, Petitioner-Appellant,v.EDWARD W. MURRAY, Respondent-Appellee.
No. 91-6088.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 27, 1993.Decided:  September 10, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Wesley Lionel Mayo, Appellant Pro Se.
Katherine Baldwin Toone, Office of the Attorney General of VIRGINIA, for Appellee.
E.D.Va.
DISMISSED
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Wesley Lionel Mayo seeks to appeal the magistrate's judge's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.2  Mayo v. Murray, No. CA-90-1315-N (E.D. Va.  May 15, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.3

DISMISSED


1
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)


2
 We note that, contrary to the magistrate judge's finding, Williams, an eyewitness to the murder, testified that he actually saw Mayo shoot the victim


3
 Wayne A. Garrett's motion to file an amicus brief and Mayo's motion for appointment of counsel are denied